Citation Nr: 0818548	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-07 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral flat 
feet.

2.  Entitlement to service connection for left foot arthritis 
as secondary to bilateral flat feet.

3.  Entitlement to service connection for right foot 
arthritis as secondary to bilateral flat feet.

4.  Entitlement to service connection for left leg arthritis 
as secondary to bilateral flat feet.

5.  Entitlement to service connection for right leg arthritis 
as secondary to bilateral flat feet.

6.  Entitlement to service connection for depression as 
secondary to bilateral flat feet, bilateral leg arthritis, 
bilateral foot arthritis, and arthritis of the lumbar spine.

7.  Entitlement to service connection for lumbar spine 
arthritis as secondary to bilateral flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In correspondence dated in April 2007, the veteran requested 
a hearing before a member of the Board.  In a report of 
contact, dated in June 2007, RO personnel reported that the 
veteran clarified he wished to have a videoconference hearing 
before a Board member.  In correspondence dated in October 
2007, the RO notified the veteran that he had been scheduled 
for a videoconference hearing to take place in November 2007.  
In a report of contact, dated in November 2007, RO personnel 
reported that the veteran requested his hearing be 
rescheduled.  In correspondence dated in November 2007, the 
Board granted the veteran's request.  In correspondence dated 
in March 2008, the RO informed the veteran his hearing had 
been rescheduled to take place in April 2008.  This notice 
was provided more than 30 days prior to the rescheduled 
hearing.  The veteran failed to report to that hearing and 
provided the Board with no explanation.  His hearing request 
is therefore deemed to have been withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2007).

The issue of entitlement to service connection for lumbar 
spine arthritis as secondary to bilateral flat feet is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.


FINDINGS OF FACT

1.  The veteran was treated for bilateral pes planus in 
service.

2.  The competent medical evidence does not clearly and 
unmistakably show that his bilateral pes planus existed prior 
to his active duty service.

3.  The competent medical evidence does not show the veteran 
is currently diagnosed with left foot arthritis.  

4.  The competent medical evidence does not show the veteran 
is currently diagnosed with right foot arthritis.  

5.  The competent medical evidence does not show the veteran 
is currently diagnosed with left leg arthritis.  

6.  The competent medical evidence does not show the veteran 
is currently diagnosed with right leg arthritis.  

7.  The competent medical evidence does not show the veteran 
is currently diagnosed with depression.  




CONCLUSIONS OF LAW

1.  Bilateral pes planus was incurred during active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R § 3.303 (2007).  

2.  Left foot arthritis is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R § 3.310 (2007).  

3.  Right foot arthritis is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R § 3.310 (2007).  

4.  Left leg arthritis is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R § 3.310 (2007).  

5.  Right leg arthritis is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R § 3.310 (2007).  

6.  Depression is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R § 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
imposes obligations on VA with respect to its duty to notify 
and assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that VA has no further duty to notify prior 
to Board adjudication.  Prior to initial adjudication of the 
veteran's claims, in correspondence dated in February 2005, 
the RO advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits, including for disabilities claimed as secondary to 
service-connected disabilities.  The RO specifically referred 
to each of the disabilities decided herein.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  The RO advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also specifically requested that the veteran send any 
evidence in his possession that pertained to the claims.  

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
treatment records, VA Medical Center (VAMC) treatment 
records, and records from the Social Security Administration.  
As noted, the veteran was scheduled for a videoconference 
hearing and provided notice of his hearing, but failed to 
report without explanation.  

The Board's duty to assist requires providing a medical 
examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A (d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007), see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The veteran was not 
provided with a VA medical examination for any of the claims 
decided herein, but the Board finds no examinations were 
necessary.  The duty to provide a medical examination or 
obtain a medical opinion arises only if, among other things, 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
diagnosed disability or persistent symptoms of disability.  
Id.  For reasons explained more fully below, the Board is 
granting the bilateral flat feet claim and the veteran, 
therefore, has suffered no prejudice from not having received 
a VA medical examination for this disability.  As for the 
left foot arthritis, right foot arthritis, left leg 
arthritis, right leg arthritis, and depression claims, there 
is no competent medical or lay evidence the veteran currently 
has these disabilities.  Under such circumstances, no 
examination is necessary.  Id.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.

        Service Connection - Bilateral Flat Feet

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Every veteran is presumed to have been in sound condition at 
the time of acceptance for service, except for defects, 
infirmities, or disorders noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-
03.

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  

Here, a report of an examination conducted upon the veteran's 
enlistment to the Army in September 1978 was negative for any 
findings of pes planus (flat feet).  Thus, for the purposes 
of 38 U.S.C.A. § 1111, pes planus was not noted at the time 
of acceptance into service.  The presumption of soundness, 
therefore, may only be rebutted by clear and unmistakable 
evidence demonstrating that the bilateral pes planus existed 
prior to service and was not aggravated by such service.  38 
U.S.C.A. § 1111 (West 2002).  

The veteran's service treatment records show that the veteran 
complained of swelling and pain in the feet numerous times 
beginning in May 1979, resulting in a diagnosis of pes 
planus.  In the veteran's separation examination report, 
dated in July 1979, he again complained of his sore feet.  
The examining physician diagnosed bilateral pes planus and 
stated that it had existed prior to enlistment.  

The competent medical evidence also includes evidence of a 
current diagnosis of bilateral pes planus.  For example, in a 
VA podiatry consultation, dated in January 2006, Dr. S.M. 
diagnosed bilateral pes planus upon discussing objective 
examination findings.  Dr. S.M. also reported that the 
veteran complained of a history of flat feet with pain that 
began in 1979 when he was in the service.  

The Board has reviewed the entire record, but does not find 
the evidence clearly and unmistakably shows the veteran's 
bilateral pes planus existed prior to service.  The only 
evidence supporting such a finding is the separation 
examination report dated in July 1979.  In this report, 
however, the examining physician provided no reasoning for 
his finding.  Moreover, there is no contemporaneous medical 
evidence supporting such a finding.  Such a statement does 
not satisfy the criteria for "clear and unmistakable 
evidence."  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(stating that a bare conclusion, even one written by a 
medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness).  
As the presumption of soundness is not rebutted, the evidence 
shows the veteran's bilateral pes planus was first manifest 
in May 1979, during his active duty service.  The competent 
medical evidence clearly shows the presence of bilateral pes 
planus currently, and service connection must be granted.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).  

        Secondary Service Connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 U.S.C.A. § 1131; 
(West 2002); 38 C.F.R. § 3.310(a) (2007).  Establishing 
service-connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 
C.F.R. § 3.310(a) (2007); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc) (providing that secondary 
service connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder which is 
proximately due to or the result of a service-connected 
disorder) reconciling Leopoldo v. Brown, 4 Vet. App. 216 
(1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991). 

The veteran is claiming service connection for left foot 
arthritis, right foot arthritis, left leg arthritis, right 
leg arthritis, and depression as secondary to bilateral pes 
planus.  The Board has reviewed the entire claims file, but 
finds no competent medical or lay evidence that the claimed 
disabilities exist.  

In a podiatry consultation, dated in January 2006, Dr. S.M. 
specifically stated that x-rays of the feet were negative for 
any bone pathology.  The Board acknowledges that in a report 
dated in September 1994, Dr. J.M. diagnosed traumatic 
arthritis of the right knee.  In that same report, however, 
Dr. J.M. stated that a right knee x-ray looked normal.  
Specifically, Dr. J.M. stated that the x-ray showed no sign 
of fracture or destructive process and that the joint space 
looked well preserved.  The Board declines to give any weight 
to this diagnosis because it was not based on any objective 
evidence, such as radiological testing.  The competent 
medical evidence is otherwise negative for any diagnoses of 
arthritis of any joint in the lower extremities.  

Regarding the depression claim, although the evidence 
includes a report dated in March 1993 in which Dr. J.M. 
diagnosed depression, the competent medical evidence fails to 
show that the veteran currently has this disability.  VA 
mental health individual notes, dated from July 2004 to 
January 2006 failed to confirm a depression diagnosis.  
Although a nurse reported in a mental health nurse intake 
note, dated in July 2005, that the veteran's depression 
screen was positive, subsequent examination failed to yield a 
diagnosis of depression.  Instead, upon examining the veteran 
Dr. J.B. diagnosed the veteran with schizoaffective disorder 
on Axis I.  The veteran also received VA mental health 
treatment in July 2004 and January 2006, yet on neither 
occasion did the examination yield a depression diagnosis.  
The Board finds the VA mental health treatment records to be 
a better indicator of the veteran's current mental health 
diagnoses than the March 1993 examination report because they 
are much newer.  The Board gives more weight to the VA mental 
health treatment records and, accordingly, finds the 
competent medical evidence fails to show the veteran is 
currently diagnosed with depression.

The Board has also considered whether there is any competent 
lay evidence supporting a finding of the claimed 
disabilities.  Lay evidence may be competent to establish a 
diagnosis when: (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical profession.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue to be 
addressed by the Board.  Id.    

The veteran has provided few statements in support of his 
claims.  In none of these statements did he allege why he 
felt he had arthritis in the feet, arthritis in the "legs," 
or depression.  The veteran submitted a lengthy statement 
with his VA Form 9 in which he described the circumstances 
surrounding his bilateral flat feet and discharge from 
service, but he did not provide any statements supporting a 
diagnosis of arthritis or depression.  The veteran did not 
even identify where in his legs, other than in his feet, he 
thought he had arthritis.  Moreover, the Board finds the 
veteran not competent to diagnose either depression or 
arthritis.  The former requires interview and examination 
from a mental health professional and the latter requires 
radiological evidence.  

Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (providing 
that in the absence of proof of a present disability there 
can be no valid claim).  As there is no competent evidence 
the veteran currently has left foot arthritis, right foot 
arthritis, left leg arthritis, right leg arthritis, or 
depression, the Board has no basis to grant compensation.  


ORDER

1.  Service connection for bilateral pes planus is granted.

2.  Service connection for left foot arthritis as secondary 
to bilateral pes planus is denied.

3.  Service connection for right foot arthritis as secondary 
to bilateral pes planus is denied.

4.  Service connection for left leg arthritis as secondary to 
bilateral pes planus is denied.

5.  Service connection for right leg arthritis as secondary 
to bilateral pes planus is denied.

6.  Service connection for depression as secondary to 
bilateral pes planus is denied.


REMAND

During the course of this appeal, the veteran submitted 
medical evidence confirming a diagnosis of lumbar spine 
arthritis.  Although there is currently no medical evidence 
of record linking the lumbar spine arthritis to the service-
connected bilateral pes planus, it is plausible that the 
bilateral pes planus aggravated the lumbar spine arthritis.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) 
(providing that secondary service connection may also be 
granted for the degree of aggravation to a nonservice-
connected disorder which is proximately due to or the result 
of a service-connected disorder).  The Board must remand the 
issue so that a medical opinion addressing this matter can be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion addressing 
whether it is at least as likely as not 
(probability of 50 percent or greater) 
that the veteran's service-connected 
bilateral pes planus caused or aggravated 
his lumbar spine arthritis.    

2.  Thereafter, the veteran's claim of 
entitlement to service connection for 
lumbar spine arthritis as secondary to 
bilateral pes planus should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


